                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         LAKSHMI ARUNACHALAM,
                                   8                                                         Case No. 5:18-cv-03995-EJD
                                                        Plaintiff,
                                   9                                                         ORDER GRANTING MOTION FOR
                                                  v.                                         MORE DEFINITE STATEMENT
                                  10
                                         STANFORD HEALTH CARE, et al.,                       Re: Dkt. No. 34
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants Stanford Health Care and Lucile Salter Packard Children’s Hospital at

                                  14   Stanford move for a more definite statement. The motion is scheduled for hearing on January 31,

                                  15   2019. The Court finds it appropriate to take the motion under submission for decision without oral

                                  16   argument pursuant to Civil Local Rule 7-1(b). The hearing is accordingly VACATED.

                                  17          Federal Rule of Civil Procedure 12(e) allows a party to move for a more definite statement

                                  18   before filing a responsive pleading where the complaint “is so vague or ambiguous that the party

                                  19   cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e).

                                  20          Plaintiff’s complaint is captioned “Complaint for Patent Infringement.” Plaintiff alleges

                                  21   that she is “the inventor of the Internet of Things (IoT)—Web Applications displayed on a Web

                                  22   browser—and IoT devices, apparatuses, machines—whose current market value far exceeds multi-

                                  23   trillion dollars.” Complaint, 6. In Section VI, Plaintiff alleges that she is the inventor and

                                  24   assignee of all rights, title, and interest in U.S. Patent No. 7,930,340 (the “340 Patent”).

                                  25   Defendants’ allegedly infringing conduct appears to include the use of web applications to conduct

                                  26   any online transactions. For example, Plaintiff alleges that each of the Defendants has infringed

                                  27   “by means of at least the Web application/Web application development platform and tools,

                                  28   Case No.: 5:18-cv-03995-EJD
                                       ORDER GRANTING MOTION FOR MORE DEFINITE STATEMENT
                                                                       1
                                   1   products and services; Apple’s App Store, Google Play, each of the Web applications in App Store

                                   2   and Google Play, and the Web applications displayed on a Web browser offered by each of the

                                   3   Defendants.” Id. ¶ 25. Plaintiff also alleges that Defendants infringe “by operating without

                                   4   authority one or more real-time on-line two-way transaction system(s); and/or a computer

                                   5   implemented method of permitting a real-time, online transaction by a user with at least one

                                   6   computing device on the World Wide Web; and/or a system for accessing healthcare services on

                                   7   the World Wide Web; and/or a real-time online, two-way transaction system, operating on the

                                   8   World Wide Web; reflected in the websites of each Defendant and those cited above and/or app

                                   9   store. . . .” Id. ¶ 32. Plaintiff also alleges that “Defendants infringement is by making, and using

                                  10   without authority Web application development platforms, tools, Web applications, products and

                                  11   services, and by making and using Defendants’ Cloud Services.” Id. ¶ 37. These allegations are so

                                  12   broad, vague and conclusory that Defendants cannot “reasonably prepare a response.” Fed. R.
Northern District of California
 United States District Court




                                  13   Civ. P. 12(e).

                                  14          Plaintiff’s second count entitled “AIDING AND ABETTING RICO, ANTI-TRUST,

                                  15   WITNESS TAMPERING, OBSTRUCTION OF JUSTICE AND FINANCIAL ELDER ABUSE

                                  16   VIOLATIONS AND TREASONOUS BREACH OF SOLEMN OATHS OF OFFICE BY

                                  17   DEFENDANTS’ WEB APPLICATION PROVIDERS” is also indefinite, conclusory, and lacks

                                  18   any factual basis. Further, Plaintiff appears to be asserting multiple claims for relief in a single

                                  19   count in violation of Federal Rule of Civil Procedure 10(b), which also prevents Defendants from

                                  20   reasonably preparing a response. The second count is also legally deficient insofar as Plaintiff

                                  21   purports to assert a private cause of action for treason and for obstruction of justice. See Hallal v

                                  22   Mardel, No. 16-1432 DAD, 2016 WL 6494411, at *3 (E.D. Cal. Nov. 2, 2016) (no private right of

                                  23   action for treason); and Chapman v. Chronicle, No. 07-4775 SBA, 2009 WL 102821, at *4 (N.D.

                                  24   Cal. Jan. 14, 2009) (obstruction of justice is not a cognizable claim).

                                  25          Defendants’ motion for a more definite statement is accordingly GRANTED. Plaintiff

                                  26   may file and serve an amended complaint that provides a more definite statement no later than

                                  27   February 28, 2019. If Plaintiff elects not to amend the complaint or files an amended complaint

                                  28   Case No.: 5:18-cv-03995-EJD
                                       ORDER GRANTING MOTION FOR MORE DEFINITE STATEMENT
                                                                       2
                                   1   that does not comply with the pleading standards set forth in the Federal Rules of Civil Procedure,

                                   2   the action will be dismissed.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 25, 2019

                                   5                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-03995-EJD
                                       ORDER GRANTING MOTION FOR MORE DEFINITE STATEMENT
                                                                       3
